Title: From Abigail Smith Adams to John Adams, 31 August 1815
From: Adams, Abigail Smith
To: Adams, John




Dear John
Quincy August 31 1815


knowing what a punctilious young gentleman you are, I would not let your old Captain Bronson Sail again without a Letter to you by mr Charles Dexter
You notice your Birth day, and Say you are twelve years old. I do assure you Sir it was celebrated here, not withstanding your absence as usual; with the ringing of Bells publick orations, military parade and social festivals, nor did we forget to drink your health, and that of your parents, yours in particular, having had the good fortune to be usherd into the world, upon the Same day, with your Countrys independence!
you write for your Sword—you forget the distance is something further of than Hingham and that transportation would cost more, than the worth of the Sword. pray what occasion have you for a Sword, unless like don Quixot you mean to fight windmills.
You may learn to fence, without being in actual service, quick and sudden passions must be under perfect controul before So Sharp a weapon as a Sword is intrusted into Such youthfull hands. poor Boy, no companion to play with; but one who you say is not Skilld, how often have you wished yourself at Hingham in possession of your former liberty? when you go to an accademy You will find companions.
Your friends here are all well. I miss you quite enough and recollect your rosy cheeks, and Sparkling eyes with more delight than you can imagine. I promised to tell you that miss Sampson sent her Love to you. You know you was always a favorite with her. you always had the faculty of attaching not only your principles to you, but your companions, and even the domesticks
Continue to write to me. I Shall always endeavour to replie to you. the young masters and misses had a fine ball at Hingham, and wanted you, who love dancing so well
when you write, rule your lines—your writing will look more regular and do you more credit—I like your letters much. they are so much like you; practice will soon assist you to form a stile, and render you correct,
I fear I shall not be able to write to Charles by this opportunity but give my love to him, and tell him softly, that your grandmother says, he writes the best hand of either of you, but you dont design it shall be so long—I am dear /  John Your / affectionate GM—


Abigail Adams




